APPENDIX G
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                    Bates Range
      P001            9/14/2011    Email from M. Dittoe to T. Judy, M. Lenzo, and C. Hawley,            LWVOH_00001745-49
                                   subject FW: Media Gaggle 9/14
      P002            12/15/2011   Email from H. Mann to P. Halle, RE: RE:                                SOS_000425-26
      P003             11/3/2011   Email from H. Mann to H. Pelger, subject FW: New                       SOS_000071-78
                                   Congressional Districts
      P004            7/23/2016    C. Bensen Curriculum Vitae (Dkt. 59-2)                                Bensen Depo Ex. 1
      P005               2010      Presentation, "Election Data for Redistricting"                      LENZO_0004434-40
      P006            10/4/2011    Invoice for POLIDATA LLC                                               Bensen_0000013
      P007            2/16/2012    Invoice for POLIDATA LLC                                             Bensen_0000014-15
      P008             6/1/2011    Email from M. Braden to C. Bensen, subject FW:                        BRADEN000657-58
      P009            8/10/2011    Email from C. Bensen to H. Mann, M. Lenzo, and M. Thomas,             JUDY_0001692-96
                                   subject RE:
      P010            8/11/2011    Email from C. Bensen to H. Mann, M. Braden, subject Re: (Case          BRADEN000782
                                   34304) Export equivalency file (6143525819)
      P011            8/15/2011    Email from H. Mann to C. Bensen, T. Horgan, Maptitude                Bensen_0000033-38
                                   Technical Support, subject FW: TEST of Congressional districts
                                   as DBF
      P012            9/16/2011    Email from H. Mann to C. Bensen, (no subject)                          Bensen_0000044
      P013            7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject          Bensen Depo Ex. 10
                                   Ohio Apportionment and Redistricting political data

      P014            7/22/2011    Example of Calculations for Election Averages EA11 to EA16           Bensen_0000004-06

      P015            7/22/2011    [Metadata] Example of Calculations for Election Averages           Bensen_0000004 Metadata
                                   EA11 to EA16
      P016            10/4/2018    Screenshot of Polidata folder                                        BLESSING0013211 >
                                                                                                       Polidata_2018.10.04
      P017            10/4/2018    Screenshot of Polidata > Clark 07-24-11 folder               BLESSING0013211 > Polidata > Clark
                                                                                                       07-24-11_2018.10.04
      P018            7/24/2011    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio) BLESSING0013211 [Polidata > Clark
                                                                                                      07-24-11 > ccBlock.cdf]




                                                               1 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                  Description                                     Bates Range
      P019            9/14/2011    Chart, District/Pop                                                   BENSEN_0000084 [sep14 >
                                                                                                      dvw_aggset_ohcd_2011_enacted-
                                                                                                          sep14_ohmix_kl15a.xls]
      P020                         Example of Calculations for Election Averages EA11 to EA16               Bensen_0000001-03

      P021            7/24/2011    Maptitude screenshot, Map1 - 2010 Final Counties (Ohio)       BLESSING0013211 [Polidata > Clark
                                                                                                     07-24-11 > ccCounty.cdf]
      P022            9/14/2011    Email from H. Mann to C. Bensen, (no subject)                         Bensen_0000042
      P023             9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, and T. Whatman,       LWVOH_00018302-08
                                   subject New Idea Redraft
      P024            10/26/2011   Email from H. Mann to C. Bensen, subject FW: Ohio                    Bensen_0000047-48
                                   Congressional District Shapefile
      P025            11/9/2011    Email from H. Mann to C. Bensen, subject test of indexes             Bensen_0000063-64

      P026                         Chart, District Indexes                                                  BLESSING0012553
      P027                         Chart, District Indexes                                                  BLESSING0013212
      P028            12/14/2011   Chart, District Indexes                                                   BENSEN_0000086
                                                                                                                  [dec14 >
                                                                                                     dvw_aggset_ohcd_2011_revised-
                                                                                                             hb369-dec14.xls]
      P029            12/15/2011   Measures of Compactness                                                   BENSEN_0000086
                                                                                                   [mtr_compactness_ohcd_2011_revis
                                                                                                             ed-hb369-dec14]
      P030            12/15/2011   Email from H. Mann to C. Bensen, subject RE:                            Bensen_0000075-76
      P031                         Maptitude screenshot, HB 369 as passed Test 2                     BENSEN_0000086 [Congressional
                                                                                                    Shape Files Test 2_HB369 as Passed
                                                                                                                 Test 2.shp]
      P032            7/15/2011    Email from M. Braden to M. Salling, H. Mann, C. Bensen, et al.,          BRADEN000683-84
                                   subject RE: conference call
      P033            12/15/2011   Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000077
      P034            12/15/2011   Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000078




                                                               2 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                            Bates Range
      P035            8/29/2011    Email from H. Mann to B. Hansen, subject Out of Office:                          GOV_000219
                                   Weekly Redistricting Meeting
      P036             8/3/2011    Consulting Agreement between Republican Members of the                       LWVOH_00018268-70
                                   Legislative Task Force and Policy Widgets, LLC
      P037             7/5/2011    Email from V. Flasher to R. DiRossi and J. Licursi, subject Re:               Blessing Depo Ex. 5
                                   Time sensitive issue for OHROC/RSCC - Apportionment data

      P038             7/5/2011    Email from J. Licursi to V. Flasher, R. DiRossi, et al., subject Re:          Blessing Depo Ex. 6
                                   Time sensitive issue for OHROC/RSCC - Apportionment data

      P039            7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject RE:              Blessing Depo Ex. 7
                                   Ohio Apportionment and Redistricting political data

      P040                         Final political index used                                                   DIROSSI_0000014-16
      P041                         Chart, District Indexes                                                       BLESSING0012553
      P042                         Chart, District Indexes                                                       BLESSING0013212
      P043                         Screenshot of documents in BLESSING0012635 folder                             BLESSING0012635
      P044            10/28/2009   Subcontract between Cleveland State University and Ohio                      LENZO_0002358-73
                                   University
      P045                         Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                   14th.map - 2010 Final Census Blocks (Ohio)                                Revised December 14th]_001
      P046                         Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                   14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD16_001-
                                   16)                                                                                   24
      P047                         Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                   14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD01_001-
                                   1)                                                                                    06
      P048                         Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                   14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD02_001-
                                   2)                                                                                    06




                                                               3 of 38
                             Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                   S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.   Date                           Description                                           Bates Range
      P049                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD03_001-
                             3)                                                                                06
      P050                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD04_001-
                             4)                                                                                06
      P051                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD05_001-
                             5)                                                                                06
      P052                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD06_001-
                             6)                                                                                06
      P053                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD07_001-
                             7)                                                                                06
      P054                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD08_001-
                             8)                                                                                06
      P055                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD09 _001-
                             9)                                                                                06
      P056                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD10_001-
                             10)                                                                               06
      P057                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD11_001-
                             11)                                                                               06
      P058                   Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                             14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD12_001-
                             12)                                                                               06




                                                         4 of 38
                                  Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                        S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                              Description                                            Bates Range
      P059                        Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                  14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD13_001-
                                  13)                                                                                 06
      P060                        Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                  14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD14_001-
                                  14)                                                                                 06
      P061                        Maptitude screenshot, HB 369 Map Revised December                    BLESSING0012635 [HB 369 Map
                                  14th.map - 2010 Final Census Blocks (Ohio) (dataview District      Revised December 14th]_CD15_001-
                                  15)                                                                                 06
      P062                        Screenshot of documents in Polidata > Clark 07-24-11 folder        BLESSING0013211 > Polidata > Clark
                                                                                                                   07-24-11
      P063                        Maptitude screenshot, Map 1 - 2010 Final Census Blocks              BLESSING0013211 [Polidata > Clark
                                  (dataview Block 4015)                                                 07-24-11 > ccBlock.cdf]_001-06

      P064                        Ohio House Republican Caucus, William G. Batchelder, Speaker                SOS_000073-78
                                  - Map Talking Points
      P065            5/12/2011   Discussion Points for Mark Braden Meetings                                LWVOH_00008711
      P066             6/2/2011   Proposed Agenda for Mark Branden Visit                                    LWVOH_00008710
      P067                        Script & Agenda for Thursday, June 2 Meetings                            LWVOH_00008708-09
      P068            7/5/2011    Email from K. Rench to B. Hansen and H. Mann, subject RE:                 HANSEN_000104-05
                                  redistricting meetings
      P069            7/1/2011    Email from H. Mann to R. DiRossi, M. Lenzo, et al., subject                  GOV_000223
                                  Weekly Reidstricting Meetings
      P070            6/1/2011    Memorandum from H. Mann to W. Batchelder, et al., subject                  SENATE000001-28
                                  Proposed schedule for Congressional redistricting hearings

      P071            7/15/2011   Wyndham Cleveland at Playhouse Square, Group Rooming List                  LWVOH_00005432

      P072            9/14/2011   Email from H. Mann to J. Renacci, subject Numbers                          LWVOH_00018321
      P073                        Turner-Austria Option Talking Points                                       LWVOH_00008616




                                                              5 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                        Bates Range
      P074            11/2/2009    Memorandum from Mark Salling to Ohio Legislative Task on                   BRADEN_000084
                                   Redistricting Reapportionment and Demographic Research
                                   and the Ohio Legislative Services Commission, subject Status
                                   of Development of 2011 Redistricting Database

      P075             6/6/2011    Memorandum from Mark Salling to Ohio Legislative Task on                  BRADEN000713-14
                                   Redistricting Reapportionment and Demographic Research
                                   and the Ohio Legislative Services Commission, subject Status
                                   of Development of 2011 Redistricting Database

      P076             9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,                LWVOH_00018302-08
                                   subject New Idea Redraft
      P077            3/31/2011    Chart, Ohio Changes                                                        BRADEN001387
      P078                         Chart, Ohio Changes                                                         OHCF0001438
      P079                         Chart, Ohio Changes                                                         OHCF0001481
      P080            11/1/2011    Email from H. Mann to R. DiRossi, M. Lenzo and T. Judy,                   LWVOH_00018250
                                   subject I2:0901-0130-map0.pdf
      P081                         Chart/Map - District/Member                                        LWVOH_00018251, BRADEN000754

      P082                         Chart, CD 9 Ideas                                                          BRADEN000753
      P083            11/3/2011    Email from R. DiRossi to M. Braden, subject Re: Updated Fact              BRADEN000758-60
                                   Sheet
      P084            11/2/2011    Email from R. DiRossi to M. Braden, subject Congressional                   BRADEN000757
                                   Index comparison
      P085            9/21/2011    Email from S. Chabot to S. Towns, subject Re: Update…                     CHABOT_000006
      P086                         Cho CV                                                                      Cho Depo Ex. 1
      P087            10/18/2018   Cho Initial Expert Report                                                   Cho Depo Ex. 2
      P088            11/26/2018   Cho Rebuttal Report                                                         Cho Depo Ex. 3
      P089            10/18/2018   Cho source code [confidential under protective order]              Cho Depo Ex. 4 [Confidential under
                                                                                                              protective order]
      P090             10/5/2018   Cooper Declaration, Initial Report                                        Cooper Depo Ex. 1
      P091            11/30/2018   Cooper Declaration Errrata and Exhibits                                   Cooper Depo Ex. 6


                                                               6 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                 Description                                 Bates Range
      P092            11/26/2018   Cooper Supplemental Declaration and Exhibits                        Cooper Depo Ex. 8
      P093            11/27/2018   Cooper Second Supplemental Declaration                              Cooper Depo Ex. 9
      P094            10/5/2018    Subpoena to Testify (Ray DiRossi)                                   DiRossi Depo Ex. 1
      P095            6/15/2018    Subpoena to Produce Documents (Ray DiRossi)                         DiRossi Depo Ex. 2
      P096            10/7/2011    Ohio Campaign for Accountable Redistricting, Letter from J.        LWVOH_00004033-34
                                   Slagle to R. DiRossi and H. Mann, subject Transparency Report;
                                   Public Records Request
      P097            5/12/2011    Discussion Points for Mark Braden Meetings                          LWVOH_00008711
      P098            5/31/2011    R. DiRossi meeting notice REDISTRICTING: SOFTWARE DEMO -             DIROSSI_0000017
                                   MAPTITUDE
      P099            6/16/2011    R. DiRossi meeting notice CONFIRMED: LEGISLATIVE TASK               DIROSSI_0000018
                                   FORCE ON REDISTRICTING
      P100            7/5/2011     R. DiRossi meeting notice CONFIRMED: President Niehaus call         DIROSSI_0000019
                                   with Congressman LaTourette
      P101            7/1/2011     Email from R. DiRossi to H. Mann, subject Re: HOLD for              LWVOH_00010555
                                   redistricting software training
      P102            8/1/2011     Consulting Agreement between Republican Members of the             LWVOH_00005475-77
                                   Legislative Task Force and Capital Advantage, LLC
      P103            8/4/2011     Termination Agreement                                               DIROSSI_0000527
      P104            7/7/2011     R. DiRossi meeting notice, subject 2:45 p.m. CONFIRMED:             DIROSSI_0000020
                                   REDISTRICTING TRAINING
      P105            7/8/2011     R. DiRossi meeting notice, subject CONFIRMED:                       DIROSSI_0000021
                                   REDISTRICTING TRAINING
      P106             7/7/2011    Redistricting Meetings Agenda                                      LWVOH_00008706-07
      P107             5/1/2010    Slide from presentation, "Drawing the Lines"                        DiRossi Depo Ex. 14
      P108            8/30/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000038
                                   Tom Whatman - DC
      P109            7/12/2011    Double Tree Guest Suites Invoice                                    LWVOH_00018254
      P110            9/15/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000051
                                   Niehaus at Bunker
      P111            8/4/2011     Email from R. DiRossi to C. Morefield and H. Mann, subject Re:      DiRossi Depo Ex. 18
                                   Plotter


                                                               7 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                  Description                                Bates Range
      P112            11/15/2011   2011 Political Indexes                                             DIROSSI_0000139-41
      P113            11/15/2011   Chart, The State Indexes                                            DIROSSI_0000526
      P114                         Congressional map drawing contest - winning maps                   DIROSSI_0000470-72
      P115                         Chart, HB319 Indexes                                                DIROSSI_0000010
      P116                         Chart, HB319 Indexes                                                DIROSSI_0000142
      P117            9/26/2011    Bill Signings: HB 218 & HB 319                                      GOVPR_008278-80
      P118             9/2/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with             DIROSSI_0000039
                                   Leadership on Redistricting Bill
      P119             9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,          LWVOH_00018302-08
                                   subject New Idea Redraft
      P120             9/5/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000040
                                   Speaker and others re: Redistricting
      P121             9/6/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000043
                                   President Niehaus re: Apportionment and Redistricting

      P122             9/8/2011    R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000044
                                   Leadership Meeting
      P123             9/9/2011    R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000045
                                   Leadership Meeting
      P124            9/10/2011    Email from R. DiRossi to K. Faber, subject (no subject)             LWVOH_00018310
      P125            9/11/2011    Email from T. Niehaus to R. DiRossi, subject Redistricting          LWVOH_00018297
                                   "tweaks"
      P126            9/12/2011    Emails from R. DiRossi to T. Niehaus, subject Proposed map for     LWVOH_00018298-301
                                   LSC
      P127            9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers maps           LWVOH_00018320

      P128            9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with   LWVOH_00018322-25
                                   possible Stivers addition
      P129            9/12/2011    R. DiRossi meeting notice, subject CONFIRMED: Meeting at             DIROSSI_0000046
                                   bunker about rollout
      P130             9/14/2011   Email from H. Mann to R. DiRossi, subject Numbers                   LWVOH_00018321
      P131            12/15/2011   Email from R. DiRossi to H. Pelger, subject Re: RE:                  SOS_001010-11


                                                               8 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                   Bates Range
      P132            11/2/2011    R. DiRossi meeting notice, subject CONFIRMED: Brief                   DIROSSI_0000061
                                   Leadersheip on Congressional Maps
      P133                         Political Indexes - Proposed Congressional Districts                 DIROSSI_0000499
      P134             11/2/2011   Chart, The State Indexes                                             DIROSSI_0000525
      P135            11/10/2011   Chart, Plan Comparison                                               DIROSSI_0000518
      P136             7/14/2011   Email from J. McClelland to L. Obhof, subject Niehaus Names          SENATE000035-36
                                   Members to Senate Select Committee on Redistricting

      P137            7/15/2011    Email from E. Bittner to L. Obhof, subject FW: Senate Select         SENATE000037-38
                                   Committee on Redistricting
      P138             9/21/2011   Transcript, Ohio State Senate Session                                Faber Depo Ex. 19
      P139            12/14/2011   Transcript, Ohio State Senate Session                                Faber Depo Ex. 21
      P140             8/10/2011   2010 Ohio Common and Unified Redistricting Database,                  CTRL0000012068
                                   Technical Documentation Version 3, prepared for The
                                   Legislative Services Committee of the Ohio General Assembly
                                   by Dr. Mark Salling
      P141            11/2/2011    Email from K. McCarthy to C, Glassburn and A. Budish, subject SMC-KM-000263, SMC-KM-000409-
                                   Re: counter - Draft Presentation, attaching presentation,                    13
                                   "Redistricting Discussion"
      P142                         Major Map Files from 2010-2011                                        CTRL0000011317
      P143                         Metadata and list of files produced in Memorex USB\Offers          Glassburn Depo Ex. 15
                                   folder in Glassburn Production
      P144                         Maptitude screenshot, 319 original.map - Block Split - Block -     GLASSBURN_0020 [319
                                   Block Group - Tract - BOE County (dataview District 1)                 Original_CD01]

      P145                         Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0051 [OFFICIAL HB 369
                                   Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD16]_01-03
                                   District 16)
      P146                         Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0036 [OFFICIAL HB 369
                                   Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD01]_01-03
                                   District 1)



                                                               9 of 38
                             Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                   S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.   Date                               Description                                     Bates Range
      P147                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0037 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD02]_01-03
                             District 2)
      P148                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0038 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD03]_01-03
                             District 3)
      P149                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0039 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD04]_01-03
                             District 4)
      P150                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0040 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD05]_01-03
                             District 5)
      P151                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0041 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD06]_01-03
                             District 6)
      P152                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0042 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD07]_01-03
                             District 7)
      P153                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0043 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD08]_01-03
                             District 8)
      P154                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0044 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD09]_01-03
                             District 9)
      P155                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0045 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD10]_01-03
                             District 10)
      P156                   Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0046 [OFFICIAL HB 369
                             Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD11]_01-03
                             District 11)




                                                        10 of 38
                                  Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                        S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                                  Description                                     Bates Range
      P157                        Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0047 [OFFICIAL HB 369
                                  Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD12]_01-03
                                  District 12)
      P158                        Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0048 [OFFICIAL HB 369
                                  Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD13]_01-03
                                  District 13)
      P159                        Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0049 [OFFICIAL HB 369
                                  Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD14]_01-03
                                  District 14)
      P160                        Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0050 [OFFICIAL HB 369
                                  Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD15]_01-03
                                  District 15)
      P161            2010-2011   11-4                                                               Identified in Glassburn Depo Ex. 14

      P162            2010-2011   11-4-11                                                            Identified in Glassburn Depo Ex. 14

      P163            2010-2011   11-08-11 Mod                                                       Identified in Glassburn Depo Ex. 14

      P164            2010-2011   11-08-11 retry                                                     Identified in Glassburn Depo Ex. 14

      P165            2010-2011   11-8-11 R Mod                                                      Identified in Glassburn Depo Ex. 14

      P166            2010-2011   319                                                                Identified in Glassburn Depo Ex. 14

      P167            2010-2011   319 Original                                                       Identified in Glassburn Depo Ex. 14

      P168            2010-2011   369 dec 14                                                         Identified in Glassburn Depo Ex. 14

      P169            2010-2011   CongDraft                                                          Identified in Glassburn Depo Ex. 14

      P170            2010-2011   CongressDraft                                                      Identified in Glassburn Depo Ex. 14




                                                             11 of 38
                                  Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                        S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                             Description                                             Bates Range
      P171            2010-2011   My Ohio Congressional Draft                                        Identified in Glassburn Depo Ex. 14

      P172            2010-2011   My Ohio Congressional                                              Identified in Glassburn Depo Ex. 14

      P173            2010-2011   Dem Congress 2 (Dem Congress Proposal10182011)                     Identified in Glassburn Depo Ex. 14

      P174            2010-2011   Dem Congress 3 (Dem Congress Proposal10182011)                     Identified in Glassburn Depo Ex. 14

      P175            2010-2011   Dem Congress 4 (Dem Congress Proposal10182011)                     Identified in Glassburn Depo Ex. 14

      P176            2010-2011   Dem Congress 5 (Dem Congress Proposal10182011)                     Identified in Glassburn Depo Ex. 14

      P177            2010-2011   Dem Congress Nov (Dem Congress Proposal10182011)                   Identified in Glassburn Depo Ex. 14

      P178            2010-2011   Dem Congress 1 (Dem Congress Proposal10182011)                     Identified in Glassburn Depo Ex. 14

      P179            2010-2011   DemCounterDATA_NOV1_2011                                           Identified in Glassburn Depo Ex. 14

      P180            2010-2011   DemCounterDATA_NOV1_2011_HUFF                                      Identified in Glassburn Depo Ex. 14

      P181            2010-2011   Congress646                                                        Identified in Glassburn Depo Ex. 14

      P182            2010-2011   Counter 2                                                          Identified in Glassburn Depo Ex. 14

      P183            2010-2011   Huffman R Cong                                                     Identified in Glassburn Depo Ex. 14

      P184            2010-2011   Huffman Sykes                                                      Identified in Glassburn Depo Ex. 14

      P185            2010-2011   Huffsykes                                                          Identified in Glassburn Depo Ex. 14

      P186            2010-2011   New District 16                                                    Identified in Glassburn Depo Ex. 14




                                                             12 of 38
                                  Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                        S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                                  Description                                        Bates Range
      P187            2010-2011   Balanced Plan                                                      Identified in Glassburn Depo Ex. 14

      P188            2010-2011   Balanced Plan 1                                                    Identified in Glassburn Depo Ex. 14

      P189            2010-2011   DemBalanced                                                        Identified in Glassburn Depo Ex. 14

      P190            2010-2011   Nov 1 Counter                                                      Identified in Glassburn Depo Ex. 14

      P191            2010-2011   Nov 4 2011                                                         Identified in Glassburn Depo Ex. 14

      P192            2010-2011   Nov 18                                                             Identified in Glassburn Depo Ex. 14

      P193            2010-2011   11-5                                                               Identified in Glassburn Depo Ex. 14

      P194            2010-2011   11-6                                                               Identified in Glassburn Depo Ex. 14

      P195            2010-2011   Nov 18 D                                                           Identified in Glassburn Depo Ex. 14

      P196            2010-2011   Nov 2                                                              Identified in Glassburn Depo Ex. 14

      P197            2010-2011   Nov 3                                                              Identified in Glassburn Depo Ex. 14

      P198            2010-2011   Nov 8                                                              Identified in Glassburn Depo Ex. 14

      P199            2010-2011   OH_CD_Current                                                      Identified in Glassburn Depo Ex. 14

      P200            2010-2011   OH_CD_Empty                                                        Identified in Glassburn Depo Ex. 14

      P201            2010-2011   OH_CD_Political_EastToEast                                         Identified in Glassburn Depo Ex. 14

      P202            2010-2011   OH_CD_Political_Empty                                              Identified in Glassburn Depo Ex. 14




                                                             13 of 38
                                  Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                        S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                                  Description                                        Bates Range
      P203            2010-2011   OH_CD_Political_Training110805                                     Identified in Glassburn Depo Ex. 14

      P204            2010-2011   OH_CD_Political_VRA2CD11                                           Identified in Glassburn Depo Ex. 14

      P205            2010-2011   OH_CD_Training110805                                               Identified in Glassburn Depo Ex. 14

      P206            2010-2011   R First Offer                                                      Identified in Glassburn Depo Ex. 14

      P207            2010-2011   RandallCongressa                                                   Identified in Glassburn Depo Ex. 14

      P208            2010-2011   Rep Congress Final                                                 Identified in Glassburn Depo Ex. 14

      P209            2010-2011   Rep Congress Final2                                                Identified in Glassburn Depo Ex. 14

      P210            2010-2011   Rep Congress Final3                                                Identified in Glassburn Depo Ex. 14

      P211            2010-2011   Republican Congress                                                Identified in Glassburn Depo Ex. 14

      P212            2010-2011   Republican Offer_Nov1_2011                                         Identified in Glassburn Depo Ex. 14

      P213            2010-2011   Republican New                                                     Identified in Glassburn Depo Ex. 14

      P214            2010-2011   Republican New1                                                    Identified in Glassburn Depo Ex. 14

      P215            2010-2011   RepublicanNewDATA                                                  Identified in Glassburn Depo Ex. 14

      P216            2010-2011   RepublicanNewDATA_NOV_1_2011                                       Identified in Glassburn Depo Ex. 14

      P217            2010-2011   RepublicanNewDATA_NOV1                                             Identified in Glassburn Depo Ex. 14

      P218            2010-2011   RepublicanNewDATA_NOV1_2011                                        Identified in Glassburn Depo Ex. 14




                                                             14 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                                   Description                                        Bates Range
      P219            2010-2011    CONGRESSIONAL PLAN EQUIVALENCY FILE                                Identified in Glassburn Depo Ex. 14

      P220            2010-2011    OFICIAL 369 ADOPTED FINAL                                          Identified in Glassburn Depo Ex. 14

      P221            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex USB\Offers
      P222            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response
      P223            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Democratic Responses

      P224            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Democratic Responses\Nov
                                   18 Files (DEM)
      P225            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Democratic Responses\Nov
                                   2 Files
      P226            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Democratic Responses\Nov
                                   5 Files
      P227            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Democratic Responses\Nov
                                   6 Files
      P228            11/29/2018   Directory of Y: \OPRI\20181129_Glassburn                           Identified in Glassburn Depo Ex. 15
                                   ,production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 18


                                                              15 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                           Bates Range
      P229            11/29/2018   Directory of Y: \OPRI\20181129_Glassburn                           Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 18\NOV 18
      P230            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 18\Nov 18 D Backups

      P231            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 2
      P232            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 2\NOV1_2011REVISI0N
                                   (sent nov2)
      P233            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov
                                   2\NOV1_2011REVISION (sent nov2)\Nov 2 D Backups
      P234            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 5
      P235            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\MemorexUSB\Offers\Democratic
                                   Response\Nov 5\11-5
      P236            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 5\Nov 5 Backups
      P237            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 6




                                                              16 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                           Bates Range
      P238            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 6\11-6
      P239            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Democratic Response\Nov 6\Nov 6 Backups
      P240            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans
      P241            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 18
      P242            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 18\Nov 18 Backups
      P243            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 18\Nov Modified (minus
                                   Renacci)
      P244            11/29/2018   Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 3
      P245                         Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 3\Nov 3 Backups
      P246                         Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 3\NOV MODIFIED
      P247                         Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 8



                                                              17 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                            Bates Range
      P248                         Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 8\2011-11-08 REVISIONS
                                   TO MAP
      P249                         Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Nov 8\Nov 8 Backups
      P250                         Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Republican Plans
      P251                         Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Republican Plans\Nov 18 Files

      P252                         Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                   Production\Files\Memorex
                                   USB\Offers\Republican Plans\Republican Plans\Nov 3 Files

      P253                         Directory of Y:\OPRI\20181129_Glassburn                             Identified in Glassburn Depo Ex. 15
                                   Production\Files\MemorexUSB\Offers\Republican
                                   Plans\Republican Plans\Nov 8 Files
      P254            10/5/2018    Handley Initial Expert Report                                              Handley Depo Ex. 1
      P255            7/15/2018    Email from B. Hansen to C. Sulecki, subject FWD: did you                   HANSEN_000130-31
                                   attend
      P256            12/17/2018   "Trying to Thread the Needle: The Effects of Redistricting in a              Hood Depo Ex. 9
                                   Georgia Congressional District" by Hood and McKee

      P257            12/17/2018   Political Subdivision Split Between Districts Data                          Hood Depo Ex. 10
      P258            12/17/2018   "Unwelcome Constituents: Redistricting and Countervailing                   Hood Depo Ex. 11
                                   Partisan Tides" by Hood and McKee
      P259            12/17/2018   "Partisan Classification of Ohio's Congressional Districts, 2012"           Hood Depo Ex. 12
                                   Indexes


                                                              18 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                 Description                                    Bates Range
      P260            12/17/2018   "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 13
                                   With Races
      P261            12/17/2018   Ohio House Republican Caucus "How the Problem Started"                MCGREGOR000002-07

      P262            12/17/2018   "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 15
                                   with Unified Index
      P263            12/17/2018   "Races Used in Hood Ohio Partisan Distribution Figures"                  Hood Depo Ex. 16
      P264            12/17/2018   "2014 Statewide Races" in Hood Figure 7                                  Hood Depo Ex. 17
      P265            12/17/2018   2002 Races by County                                                     Hood Depo Ex. 18
      P266            11/12/2018   rdcy_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      P267            11/12/2018   rdst_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      P268            11/12/2018   VTD 2004-2010.xls                                                   Previously Disclosed (Hood)
      P269            11/12/2018   VTD 2012-2016.xls                                                   Previously Disclosed (Hood)
      P270            7/15/2011    Email from A. Meden to GOP_All and Dem_All, subject House                HOUSE000336-37
                                   Subcommittee on Redistricting Regional Hearings
                                   Announcement
      P271            9/15/2011    Transcript, Ohio House Session                                         Huffman Depo Ex. 7
      P272             9/8/2011    Email from A. Meden to Undisclosed recipients, subject State            GOV_000026-27
                                   Government & Elections Committee Notice
      P273            9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 10
      P274            9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 11
      P275            9/21/2011    Transcript, Ohio State House Session                                   Huffman Depo Ex. 13
      P276            11/3/2011    Transcript of Video Recorded Session, Ohio House of                    Huffman Depo Ex. 17
                                   Representatives
      P277            12/14/2011   Rules and Reference Committee Minutes                                  Huffman Depo Ex. 18
      P278                         H.B. 369, Rep. Matt Huffman, Sponsor Testimony                         Huffman Depo Ex. 19
      P279             4/8/2010    RSLC Announces Leadership Additions, Jankowski and Fehrer               RSLC00001614-15
                                   to Further Strengthen RSLC Team
      P280            6/15/2010    Email from C. Jankowski to T. Reynolds and E. Gillespie, subject          RSLC00002806
                                   REDMAP Political Report Draft
      P281             6/1/2010    REDMAP Political Report: June 2010                                      RSLC00002807-24
      P282             7/1/2010    REDMAP Political Report: July 2010                                      RSLC00001934-36


                                                              19 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                  Bates Range
      P283             9/1/2010    REDMAP Political Report: September 2010                              RSLC00001982-89
      P284            9/21/2010    REDMAP September Political Report, Breakfast Briefing,                RSLC00002020
                                   Washington, DC
      P285                         Redistricting Majority Project REDMAP: A program of the              RSLC00000373-89
                                   Republican State Leadership Committee
      P286                         Draft Memorandum from C. Jankowski, subject RSLC                      RSLC00001596
                                   Redistricting
      P287                         Draft Letter from JCJ Email Text                                      RSLC00002030
      P288                         Letter from C. Jankowski to Legislative Leaders                    Jankowski Depo Ex. 13
      P289            3/30/2011    Appointment Record, subject Meeting with Tom Hofeller, Dale           RSLC00002515
                                   Oldham & Mike Wild, Organizer: Scott Ward

      P290               2012      Spreadsheet, 2012 Cycle Redistricting Budget                          RSLC00002528
      P291            2/29/2012    Letter from C. Jankowski to T. Hofeller re termination of             SGLF00000102
                                   agreement between SGLF and Geographic Strategies LLC
      P292            1/27/2012    SGLF Request for Payment with Invoice attached                      SGLF00000088-91
      P293             1/3/2013    Memorandum from C. Jankowski to Interested Parties, subject        RSLC00002581-2585
                                   REDMAP Impact on Today's House GOP Majority
      P294                         Mailer from Congressman Bill Johnson, Ohio Leadership               JOHNSON_000065
                                   Briefing
      P295            11/16/2010   Email from M. Weaver to B. Johnson, subject Redistricting          JOHNSON_000008-9

      P296            4/25/2011    Email from M. Smullen to B. Johnson, P. Hashem, M. Weaver,          JOHNSON_000108
                                   M. Van Blargan, and D. Locke, subject redistricting /
                                   fundraising talking point
      P297             8/1/2011    Memorandum from Communications Counsel, Inc., M. Weaver                 CC0118-22
                                   and M. Dole, to the Johnson For Congress Team, subject
                                   Political budget 2012
      P298            7/14/2011    Email from M. Smullen to B. Johnson, subject Redistricting          JOHNSON_000055

      P299            7/18/2011    Email from M. Weaver to B. Johnson, subject Tom Niehaus             JOHNSON_000040




                                                              20 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                                  Description                                      Bates Range
      P300              2012       NRCC Presentation, "Redistricting, Strengthening the Majority               NRCC000031
                                   in 2012"
      P301                         Excel spreadsheet from Douglas Johnson                                 D. Johnson Depo Ex. 16
      P302            8/18/2011    Email from J. McNulty to J. Jordan, R. Yonkura, subject 8/18            JORDAN_000001-04
                                   AUGLAIZE FR BRIEFING
      P303            8/15/2011    Email from J. McNulty to J. Jordan, subject 8/15 MORROW                  JORDAN_000005-06
                                   BRIEFING
      P304            7/28/2011    Email from M. Smullen to B. Johnson, M. Weaver and P.                   JOHNSON_000036-37
                                   Hashem, subject Dispatch article
      P305            7/15/2018    Email from B. Hansen to C. Sulecki, subject Fwd: did you                HANSEN_000130-31
                                   attend
      P306             8/1/2011    Consulting Agreement between Republican Members of the                  LWVOH_00005475-77
                                   Legislative Task Force and Capital Advantage, LLC
      P307             8/3/2011    Consulting Agreement between Republican Members of the                  LWVOH_00005478-80
                                   Legislative Task Force and Policy Widgets, LLC
      P308            7/11/2011    Email from H. Mann to T. Judy, R. DiRossi, et al., subject                GOV_000202-04
                                   Congressional Redistricting Regional Hearing Schedule
      P309            7/20/2011    Congressional redistricting timeline                                     LWVOH_00018247
      P310               2012      NRCC Presentation, "Path to Victory and National Mood"                      NRCC000031
      P311            5/19/2011    Chart, District 12 Indices                                                 TIBERI_000039
      P312            5/19/2011    [Metadata] Chart, District 12 Indices                                 TIBERI_000039 Metadata
      P313            3/31/2011    Chart, Ohio Changes                                                         NRCC000012
      P314            3/31/2011    [Metadata] Chart, Ohio Changes                                         NRCC000012 Metadata
      P315             9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,               LWVOH_00018302-07
                                   subject New Idea Redraft
      P316            3/31/2011    Chart, Ohio Changes                                                       BRADEN001387
      P317            3/31/2011    [Metadata] Chart, Ohio Changes                                        BRADEN001387 Metadata
      P318            3/31/2011    Screenshot of Excel Formula for Average from Chart, Ohio           BRADEN001387 Excel Formula for
                                   Changes                                                                      Average
      P319            11/19/2018   Ohio Map, District 9                                                      BRADEN001388
      P320            11/19/2018   [Metadata] Ohio Map, District 9                                       BRADEN001388 Metadata
      P321                         Ohio Map, District 11                                                     BRADEN001389


                                                              21 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                 Description                                     Bates Range
      P322                         [Metadata] Ohio Map, District 11                                     BRADEN001389 Metadata
      P323                         Ohio Map, Hamilton County                                                 BRADEN001390
      P324                         [Metadata] Ohio Map, Hamilton County                                 BRADEN001390 Metadata
      P325                         Ohio Map, Northeast                                                       BRADEN001391
      P326                         [Metadata] Ohio Map, Northeast                                       BRADEN001391 Metadata
      P327                         Ohio Map                                                                  BRADEN001392
      P328                         [Metadata] Ohio Map                                                  BRADEN001392 Metadata
      P329                         Chart, District Indices                                                 LWVOH_00018333
      P330                         Chart, Ohio Changes                                                     LWVOH_00018480
      P331            3/31/2011    Chart, Ohio Changes                                                     LWVOH_00018481
      P332            9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                   possible Stivers addition
      P333            3/31/2011    Chart, Ohio Changes                                                        NRCC000013
      P334            3/31/2011    [Metadata] Chart, Ohio Changes                                        NRCC000013 Metadata
      P335            10/3/2011    Chart, HB319 Indexes                                                     DIROSSI_0000010
      P336                         Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                   Final Census Blocks (Ohio)                                                New Map]_001
      P337             11/2/2011   Chart, The State Indexes                                                 DIROSSI_0000525
      P338             11/5/2011   Chart, HB369/HB319                                                      BLESSING_0013212
      P339            10/19/2011   Chart, HB319                                                               NRCC000014
      P340            10/19/2011   Chart, HB319 Excel Formula for Average                             NRCC000014 Excel Formula for
                                                                                                                Average
      P341            11/2/2011    Chart, HB319 Indexes                                                     DIROSSI_0000142
      P342                         Subpoena to Produce Documents (Michael Lenzo)                            Lenzo Depo Ex. 1
      P343            7/29/2011    Email from M. Lenzo to M.Hardenbrook, J. Barron, H. Mann                LWVOH_00013776
                                   and M. Grodhaus, subject Apportionment Board Records
                                   Officer
      P344            10/7/2011    Letter from J. Slagle to R.DiRossi and H. Mann re Transparency        L WVOH_ 00004033-34
                                   Report; Public Records Request
      P345            11/21/2011   Letter from M. Lenzo to J. Slagle                                      LWVOH_00018262-63
      P346                         Presentation, "Drawing the Lines"                                       LENZO_0002549-80
      P347            1/12/2011    Letter from T. Hofeller to Colleague                                     LENZO_0004023


                                                              22 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                 Bates Range
      P348            5/12/2010    PowerPoint Presentation, GOP Redistricting Conference,             LENZO_0004575-81
                                   Section 5 of the Federal Voting Rights Act, Presentation by
                                   Marguerite Mary Leoni
      P349              2011       2011 RNC Redistricting Legal and Technical Reference               LENZO_0004024-26
                                   Materials
      P350                         Twelve Points of Redistricting Awareness                           LENZO_0004396-400
      P351            9/28/2010    Presentation, "What I've Learned About Redistricting - The          LENZO_0004553-65
                                   Hard Way!"
      P352             9/1/2011    Email from H. Mann to R. DiRossi , M. Lenzo, and T. Judy,           LWVOH_00018250
                                   subject FW: I2-0901-0130-map0.pdf
      P353                         map Bates stamped LWVOH_00018251                                    LWVOH_00018251
      P354                         Compromise Proposal to Draw Fair Congressional Districts           SMC-KM-000363-372

      P355            11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release     SMC-KM-000138-40

      P356            11/30/2011   Email from K. McCarthy to M. Szollosi, subject Talking Points      SMC-KM-000270-72
                                   for Blade
      P357            12/22/2011   Email from R. Routt to G. Boas and A. Hoyt, subject HB               SMC-AH-000368
                                   369/HB319 Statistical comparison
      P358                         Chart, HB319 and HB369 Comparison                                    SMC-AH-000369
      P359            12/12/2011   Ohio Redistricting Transparency Report, The Elephant In the        LWVOH_00018400-21
                                   Room
      P360                         Presentation, "Ohio Redistricting Competition"                     LWVOH_0074117-32
      P361                         Ohio's Gerrymandering Problem: Why Haven't We Fixed this           LWVOH_0109308-27
                                   Yet?
      P362             5/4/2017    Proposal from J. Morgan to K. Barlow to provide the City of         Morgan Depo Ex. 2
                                   Placentia with map drawing services for redistricting new
                                   council districts, and J. Morgan Curriculum Vitae
      P363             7/7/2011    Redistricting Meetings Agenda                                      LWVOH_00008706-07
      P364            7/31/2011    Invoice for Applied Research Coordinates Ltd                        MORGAN_000002
      P365            8/31/2011    Invoice for Applied Research Coordinates Ltd                        MORGAN_000018
      P366            9/29/2011    Invoice for Applied Research Coordinates Ltd                        MORGAN_000019


                                                              23 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                             Description                                          Bates Range
      P367            8/17/2018    Screenshot of Morgan document production folder                           Morgan Document
                                                                                                        Production_August 17, 2018
      P368            8/17/2018    Screenshot of Morgan document production ccBlock_oh_r07            Morgan Document Production_File
                                   folder                                                                  Types_ccBlock_oh_r07

      P369            8/17/2018    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio)            MORGAN>August 17,
                                                                                                      2018>ccBlock_oh_r07_ccBlock.cdf
                                                                                                                   _1-8
      P370                         Presentation, "Drawing the lines"                                        LENZO_0002549-80
      P371            12/4/2011    Email from Jenna Mann to Bob Latta, subject 12.14.11-                      LATTA_000002
                                   Proposed Congressional Map
      P372            6/26/2011    Email exchange between Jim Renacci and Tom Whatman,                       RENACCI_000138
                                   subject Ohio
      P373             12/3/201    Email from Jim Renacci to James Slepian and Katelyn Barlage,              RENACCI_000057
                                   subject I have an idea
      P374            3/17/2011    Email exchange between Jim Renacci and James Slepian, no                  RENACCI_0000079
                                   subject
      P375             7/8/2011    Email exchange betweeen Thomas Queen and Jim Renacci,                     RENACCI_000137
                                   subject Obhof
      P376            11/13/2011   Email exchange between James Slepian and Jim Renacci,                     RENACCI_000131
                                   subject Google Alert - jim renacci
      P377             3/4/2011    Email exchange between Jim Renacci, James Slepian and                    RENACCI_000051-53
                                   Katelyn Barlage, no subject
      P378            8/11/2011    Email from Mike Turner to Peggy Lehner and Ryan Dwyer,                   TURNER_000121-22
                                   subject Montgomery Co TPs, enclosing Montgomery County
                                   Redistricting TPs
      P379            3/20/2011    Email exchange between Betsy Hawkings, Mike Turner, Adam                  TURNER_000314
                                   Murka and Ryan Dwyer, subject redistricting meeting followup

      P380             9/9/2011    Email from Mike Turner to scl@mail.house.gov, subject                     TURNER_000172
                                   Redistricting




                                                              24 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                 Description                                       Bates Range
      P381             2/9/2011    Email exchange between Betsy Hawkings, Nick Raines and                     TURNER_000319
                                   Mike Turner, et al., subject Ohio Chiefs lunch today
      P382            4/29/2011    Email exchange between Betsy Hawkings and Mike Turner,                     TURNER_000317
                                   subject Redistricting scuttlebutt
      P383             9/2/2011    Map file, "Four-Way Split 9-2-11.map"                                BLESSING0013211 [Caliper >
                                                                                                       Maptitude for Redistricting 6.0 >
                                                                                                           Four-Way Split 9-2-11]
      P384            9/30/2010    Calendar entries for September 1, 2010 to September 30,                 BOEHNER_000001-23
                                   2010
      P385            9/13/2011    Email from Heather Mann to Michael Lenzo, subject                        LWVOH_0052437-40
                                   Congressional Redistricting Talking Points, enclosing
                                   "Congressional Redistricting Talking Points"
      P386                         Assignment letter from Mike DeWine and Michael Hall to
                                   Mark A. Johnson, Baker & Hostetler, LLP, enclosing retention
                                   agreement
      P387            8/29/2018    Affidavit of Non-Party Thomas B. Whatman in support of his
                                   Assertion of First Amendment Privilege
      P388            12/14/2011   Transcript, Ohio State House Session
      P389                         House Bill # Rep. Matt Huffman, Sponsor Testimony                          SENATE000002
      P390            9/22/2010    RNC Presentation, "Redistricting 2010: Preparing for Success,"      REV_00023206 [Attorney's Eyes
                                   State of Ohio Redistricting Meeting                                            Only]
      P391                         Email from Michael Lenzo to Tom Hofeller, subject Ohio              REV_00023214 [Attorney's Eyes
                                   Redistricting Meeting Attendees                                                Only]
      P392              2010       NRCC Presentation to the Elected House Leadership December          REV_00000869 [Attorney's Eyes
                                   2010 Retreat, "Strengthening the Majority in 2012"                             Only]

      P393             9/6/2011    Email from Mark Braden to Tom Hofeller, subject New Idea           REV_00023176-83 [Attorney's Eyes
                                   Redraft, enclosing maps, spreadsheet and .dbf file                             Only]
      P394             9/8/2011    Email exchange between Mark Braden and Tom Hofeller,                REV_00023234 (Attorney's eyes
                                   subject New Idea III                                                           only)
      P395            9/23/2010    Email exchange between Michael Lenzo, Tom Hofeller and              REV_00023246 (Attorney's Eyes
                                   Dale Oldham, subject Thanks                                                    Only)


                                                              25 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                    Bates Range
      P396            9/29/2010    Email exchange between Tom Hofeller and Michael Lenzo,          REV_00023241 (Attorney's Eyes
                                   subject Ohio Political Boundary Database Update                              Only)
      P397            9/15/2011    Email exchange between Tom Hofeller and Adam Kincaid,           REV_00023497 (Attorney's Eyes
                                   subject Awesome                                                              Only)
      P398            12/14/2011   Email from Tom Hofeller to Matt Walter, Lindsay Fisher,         REV_00023479 (Attorney's Eyes
                                   Jennifer Cusato and Adam Temple, subject Ohio Update                         Only)
      P399            12/14/2011   Email exchange between Lindsay Fisher, Tom Hofeller, Adam       REV_00025340 (Attorney's Eyes
                                   Temple and Matt Walker, subject Redistricting in a Nutshell                  Only)
                                   (Deadline)
      P400            10/27/2011   Email from Tom Hofeller to celticheal@aol.com, subject Article REV_00023317-18 (attorney's eyes
                                                                                                                only)
      P401            10/21/2011   Redistricting "Hot Spots"                                       REV_00023321 (Attorney's Eyes
                                                                                                                only)
      P402            10/31/2011   RNC Presentation, "Redistricting Update at Halftime,          REV_00023334 (attorney's eyes only)
                                   Chairman's Briefing"
      P403                         Email exchange between Emily Cornell, Mike Wild, Tom           REV_00023516-17 (attorney's eyes
                                   Hofeller, Daniel Leydorf and Kayla Berube, subject OH                        only)
      P404                         Email from Tom Hofeller to Chris Jankowski, Matt Walter and REV_00023469 (attorney's eyes only)
                                   Lindsay Fisher, subject OH redistricting
      P405                         "319" Map Files [Glassburn Volume I Production]                  Glassburn Volume I Production
      P406                         "OFICIAL 269 ADOPTED FINAL" Map Files [Glassburn Volume I        Glassburn Volume I Production
                                   Production]
      P407             9/9/2011    Email from T. Judy to H. Mann, Fwd: Talking Points                    LWVOH_0052431-32
      P408            4/19/2012    New Ohio Map Data.xls                                           REV_00000016 [Attorney's Eyes
                                                                                                                Only]
      P409            12/15/2011   Email exchange between Heather Mann, Tom Whatman,               REV_00023341 [Attorney's Eyes
                                   Adam Kincaid, Tom Hofeller and Mike Wild, subject                            Only]
                                   Equivalency & Shape Files
      P410            9/16/2011    Email exchange between Clark Bensen, Tom Hofeller and Mike REV_00023337 [Attorney's Eyes
                                   Wild, subject Emailing: OHCD_2011_GOP-PROPOSAL-SEP14-                        Only]
                                   BAF.zip




                                                              26 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                       Bates Range
      P411            9/26/2011    Email exchange between Clark Bensen, Tom Hofeller, and             REV_00023339 [Attorney's Eyes
                                   Daniel Leydorf, subject Emailing: OHCD_2011_GOP-PROPOSAL-                     Only]
                                   SEP14-BAF.zip
      P412            4/25/2012    Scoreboard.xls                                                     REV_00000004 [Attorney's Eyes
                                                                                                                 Only]
      P413            4/19/2012    Ohio Changes.xls                                                   REV_00000019 [Attorney's Eyes
                                                                                                                 Only]
      P414             2/6/2012    State-by-State Redistricting Summary                               REV_00000001 [Attorney's Eyes
                                                                                                                 Only]
      P415               2018      LWVO Agenda for Action 2017-2019                                       LWVOH_0092777-840
      P416               2017      LWVO Agenda for Action 2016-2018                                       LWVOH_0089871-934
      P417            10/2/2018    Chart, LWVO Active Members for State                                     LWVOH_0058202
      P418            6/30/2018    Chart, LWVO Balance Sheet and Statement of Equity                        LWVOH_0020447
      P419            7/19/2011    OCAR Press Release, "Redistricting Competition Begins Today"            LWVOH_0041957-58

      P420               2018      APRI Trumbull County Membership List                                    OAPRI_000000157
      P421            8/11/2011    Email from Mark Salling to John Barron, et al., subject June            BRADEN000790-98
                                   (and early July) 2011 Redistricting Database progress report,
                                   enclosing July-early August progress report

      P422            10/22/2011   Email exchange between Mark Salling and John Barron, et al.,              SMC-RR-029494
                                   subject September 2011 Redistricting Database project
                                   progress report
      P423            7/15/2011    Email from Mark Salling to Heather Mann, Mark Braden, Clark             BRADEN000737-39
                                   Bensen, Mike Lenzo, and Ray DiRossi, subject conference call,
                                   attaching census_versus_boe_MCDPlace_population_MS.xls

      P424             8/8/2011    Email exchange between Mike Lenzo, Clark Bensen, Troy Judy,              JUDY_0001700-02
                                   Ray DiRossi and Heather Mann, subject Redistricting database




                                                              27 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                 Bates Range
      P425            4/26/2018    Video, https://www.cityclub.org/forums/2018/04/26/ohio-            MISCPLTS_0000001
                                   ballot-beat-the-bipartisan-congressional-redistricting-reform-
                                   amendment-issue-1

      P426            12/28/2018   Cho Supplemental Expert Report                                           N/A
      P427            20/20/2018   Cho Errata                                                               N/A
      P428            11/11/2016   A Massively Parallel Evolutionary Markov Chain Monte Carlo               N/A
                                   Algorithm for Sampling Complicated Multimodal State Spaces.
                                   Wendy Tam Cho & Yan Y. Liu. SC18: The International
                                   Conference for High Performance Computing, Networking,
                                   Storage and Analysis
      P429            9/15/2018    Sampling from Complicated and Unknown Distributions:                     N/A
                                   Monte Carlo and Markov Cain Monte Carlo Methods for
                                   Redistricting. Wendy Tam Cho & Yan Y. Liu. Physica A
                                   506:170–178.
      P430              2018       Cain, Bruce E., Wendy K. Tam Cho, Yan Y. Liu and Emily Zhang.            N/A
                                   2018. "A Reasonable Bias Method for Redistricting: A New
                                   Tool for an Old Problem." William & Mary Law Review
                                   59(5):1521-1557.
      P431              2017       Cho, Wendy K. Tam. 2017. "Measuring Partisan Fairness: How               N/A
                                   well does the Efficiency Gap Guard Against Sophisticated as
                                   well as Simple-Minded Modes of Partisan Discrimination?"
                                   University of Pennsylvania Law Review Online 166.

      P432              2018       Cho, Wendy K. Tam. 2018. "Algorithms Can Foster a More                   N/A
                                   Democratic Society." Nature 558:487.
      P433              2001       Cho, Wendy K. Tam and Albert H. Yoon. 2001. "Strange                     N/A
                                   Bedfellows: Politics, Courts, and Statistics: Statistical Expert
                                   Testimony in Voting Rights Cases." Cornell Journal of Law and
                                   Public Policy 10(2):237-264.




                                                              28 of 38
                                  Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                        S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                                 Description                             Bates Range
      P434              2005      Cho, Wendy K. Tam and Albert H. Yoon. 2005. "Panethnicity              N/A
                                  Revisited: Asian Indians, Asian American Politics, and the
                                  Voting Rights Act." UCLA Asian Pacific American Law Journal
                                  10:8-30.
      P435              2015      Cho, Wendy K. Tam and Yan Y. Liu. 2015. A High-Performance            N/A
                                  Approach for Solution Space Traversal in Combinatorial
                                  Optimization. SC15: The International Conference for High
                                  Performance Computing, Networking, Storage and Analysis.

      P436              2016      Cho, Wendy K. Tam and Yan Y. Liu. 2016a. A Scalable                   N/A
                                  Evolutionary Algorithm with Intensification and Diversification
                                  Protocols Designed for Statistical Models. SC16: The
                                  International Conference for High Performance Computing,
                                  Networking, Storage and Analysis.

      P437            12/1/2016   Cho, Wendy K. Tam and Yan Y. Liu. 2016b. "Toward a                    N/A
                                  Talismanic Redistricting Tool: A Fully Balanced Computational
                                  Method for Identifying Extreme Redistricting Plans." Election.
                                  Law Journal 15(4):351-366
      P438              2017      Cho, Wendy K. Tam and Yan Y. Liu. 2017. Massively Parallel            N/A
                                  Evolutionary Computation for Empowering Electoral Reform:
                                  Quantifying Gerrymandering via Multi-objective Optimization
                                  and Statistical Analysis. SC17: The International Conference for
                                  High Performance Computing, Networking, Storage and
                                  Analysis.
      P439              2012      King, Douglas M., Sheldon H. Jacobson, Edward C. Sewell and           N/A
                                  Wendy K. Tam Cho. 2012. "GeoGraphs: An Efficient Model for
                                  Enforcing Contiguity and Hole Constraints in Planar Graph
                                  Partitioning." Operations Research 60(5):1213-1228.




                                                             29 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.     Date                                 Description                                    Bates Range
      P440              2018       Liu, Yan Y. and Wendy K. Tam Cho. 2018. "Spatially Explicit                  N/A
                                   Evolutionary Computation for Largescale Spatial
                                   Optimization." Technical Report.
      P441            7/28/2015    Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2015. A                      N/A
                                   Scalable Computational Approach to Political Redistricting
                                   Optimization. In Proceedings of the 2015 Annual Conference
                                   on Extreme Science and Engineering Discovery Environment.
                                   XSEDE15: Scientific Advancements Enabled by Enhanced
                                   Cyberinfrastructure St. Louis, MO: pp. 6:1--6:2.

      P442             4/4/2016    Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2016.                        N/A
                                   "PEAR: A Massively Parallel Evolutionary Computation
                                   Approach for Political Redistricting Optimization and Analysis."
                                   Swarm and Evolutionary Computation 30:78-92.

      P443             6/1/1973    Tufte, Edward R. 1973. “The Relationship between Seats and                   N/A
                                   Votes in Two-Party Systems.” American Political Science
                                   Review 67(2):540–554.
      P444            10/18/2018   oh_presc2                                                                CHO_000001
      P445            10/18/2018   cg1216.csv                                                         Previously Disclosed (Cho)
      P446            10/18/2018   com08.r                                                            Previously Disclosed (Cho)
      P447            10/18/2018   plaintiffs.r                                                       Previously Disclosed (Cho)
      P448            10/18/2018   run0.txt – run63.txt                                               Previously Disclosed (Cho)
      P449            11/26/2018   dat12.txt                                                                CHO_000004
      P450            11/26/2018   rebuttal.r                                                               CHO_000005
      P451            12/28/2018   com.r                                                              Previously Disclosed (Cho)
      P452            12/28/2018   dat18.txt                                                          Previously Disclosed (Cho)
      P453            12/28/2018   pdat.txt                                                           Previously Disclosed (Cho)
      P454             10/5/2018   Cooper Initial Expert Report Appendix                                         N/A
      P455             9/28/2018   PROPOSED_REMEDIAL_PLAN.DBF                                                    N/A
      P456             10/5/2018   Cooper Report Appendix.pdf                                            COOPER_000001-78
      P457             10/5/2018   OCURD_data(m.salling@csuohio.edu).zip                                  COOPER_000079


                                                              30 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                        Bates Range
      P458             10/5/2018   OCURD_documentation(m.salling@csuohio.edu).zip                            COOPER_000080
      P459             10/5/2018   OCURD_shapes(m.salling@csuohio.edu).zip                                   COOPER_000081
      P460             10/5/2018   OH.dbf                                                                    COOPER_000082
      P461             10/5/2018   OH.prj                                                                    COOPER_000083
      P462             10/5/2018   OH.shp                                                                    COOPER_000084
      P463             10/5/2018   OH.shx                                                                    COOPER_000085
      P464             10/5/2018   2010_VTDS_2012_2014_2016 election_data.xlsx                               COOPER_000086
      P465            11/27/2018   2011_Incumbent_addresses_11_27.zip                                        COOPER_000087
      P466            11/27/2018   HYPO1A.dbf                                                                COOPER_000088
      P467            11/27/2018   HYPO2A.dbf                                                                COOPER_000089
      P468            11/30/2018   2018-11-30 Incumbent Addresses                                      Previously Disclosed (Cooper)
      P469            11/30/2018   Nov30.DBF                                                           Previously Disclosed (Cooper)
      P470            12/28/2018   2018_DATA.DBF                                                       Previously Disclosed (Cooper)
      P471            12/28/2018   New Incumbent address.xlsx                                          Previously Disclosed (Cooper)
      P472             10/5/2018   OH data.sav                                                                NIVEN_000001
      P473            11/12/2018   Effgaps2.csv excel                                                  Previously Disclosed (Trende)
      P474             10/5/2018   "USHouse_Data_updated.RData"                                             WARSHAW_000026
      P475             10/5/2018   "declination_data"                                                       WARSHAW_000012
      P476            12/28/2018   Warshaw Supplemental Report ("An Evaluation of the Partisan        Previously Disclosed (Warshaw)
                                   Bias in Ohio’s 2011 Congressional Plan and its Effects on
                                   Representation: Updated based on 2018 Elections")

      P477            8/14/2012    NRCC Presentation "Redistricting, Strengthening the Majority       REV_00000003 [Attorney's Eyes
                                   in 2012"                                                                      Only]
      P478            9/15/2011    States Losing Congressional Seats                                  REV_00000015 [Attorney's Eyes
                                                                                                                 Only]
      P479            4/19/2012    Spreadsheet "Ohio Congressional District Data"                     REV_00000021 [Attorney's Eyes
                                                                                                                 Only]
      P480            12/20/2011   Map of Franklin County                                             REV_00000040 [Attorney's Eyes
                                                                                                                 Only]
      P481            7/26/2018    Map of Franklin County                                             REV_00000041 [Attorney's Eyes
                                                                                                                 Only]


                                                              31 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                 Description                                     Bates Range
      P482            12/20/2011   Map of Ohio 1st District - Cincinnati                              REV_00000042 [Attorney's Eyes
                                                                                                                 Only]
      P483            7/26/2018    Map of Ohio 1st District - Cincinnati                              REV_00000043 [Attorney's Eyes
                                                                                                                 Only]
      P484            12/20/2011   Map of Ohio 1st District                                           REV_00000044 [Attorney's Eyes
                                                                                                                 Only]
      P485            7/26/2018    Map of Ohio 1st District                                           REV_00000045 [Attorney's Eyes
                                                                                                                 Only]
      P486            11/6/2011    NRCC Presentation, "National Mood, Strengthening the               REV_00000887 [Attorney's Eyes
                                   Majority in 2012"                                                             Only]
      P487             9/9/2011    E-mail exchange between Mark Braden and Tom Hofeller re:           REV_00023184 [Attorney's Eyes
                                   Ohio Congressional Map as of September 9th                                    Only]

      P488             9/9/2011    9-9 Ohio Map - Lucas County.jpg                                    REV_00023185 [Attorney's Eyes
                                                                                                                 Only]
      P489             9/9/2011    9-9 Ohio Map - Stark County.jpg                                    REV_00023186 [Attorney's Eyes
                                                                                                                 Only]
      P490             9/9/2011    9-9 Ohio Map - Summit County.jpg                                   REV_00023187 [Attorney's Eyes
                                                                                                                 Only]
      P491             9/9/2011    Spreadsheet "Ohio Changes - Congressional Map as of 9-9.xls"       REV_00023188 [Attorney's Eyes
                                                                                                                 Only]
      P492             9/9/2011    Ohio Congressional Map as of 9-9                                   REV_00023189 [Attorney's Eyes
                                                                                                                 Only]
      P493             9/9/2011    9-9 Ohio Map - Hamilton County.jpg                                 REV_00023190 [Attorney's Eyes
                                                                                                                 Only]
      P494             9/9/2011    9-9 Ohio Map - Cuyahoga County.jpg                                 REV_00023191 [Attorney's Eyes
                                                                                                                 Only]
      P495             9/9/2011    9-9 Ohio Map - Franklin County.jpg                                 REV_00023192 [Attorney's Eyes
                                                                                                                 Only]
      P496            9/22/2011    Memorandum to Chairman Reince Priebus, Chief of Staff Jeff         REV_00023377 [Attorney's Eyes
                                   Larson from RNC Counsel's Office re Redistricting Status                      Only]




                                                              32 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                              Description                                        Bates Range
      P497            12/14/2011   E-mail from Adam Kincaid to Mike Wild re New Ohio Map              REV_00023429 [Attorney's Eyes
                                                                                                                 Only]
      P498            12/14/2011   Spreadsheet "New Ohio Map Data.xls"                                REV_00023430 [Attorney's Eyes
                                                                                                                 Only]
      P499            12/14/2011   Spreadsheet "New Ohio Map Changes.xls"                             REV_00023431 [Attorney's Eyes
                                                                                                                 Only]
      P500            9/16/2011    E-mail from Clark Bensen/POLIDATA to Tom Hofeller re               REV_00023335 [Attorney's Eyes
                                   Emailing: OHCD_2011_GOP-Proposal-SEP14-BAF.zip                                Only]
      P501            12/14/2011   E-mail from Adam Temple to Tom Hofeller re Redistricting in a      REV_00023540 [Attorney's Eyes
                                   Nutshell (Deadline)                                                           Only]
      P502            7/13/2011    Email from C. Boor to H. Mann, S. Marangoni and R. Kapala,              LWVOH_00018255
                                   subject Double Tree Suites Reservation
      P503            11/28/2011   Vouchers for payment for vendors Capital Advantage LLC and             LWVOH_00018279-82
                                   Policy Widgets LLC
      P504             10/5/2018   analysis_ushouse.R                                                      WARSHAW_0000028
      P505             10/5/2018   cces_OH.R                                                               WARSHAW_0000029
      P506             10/5/2018   cces2014_trustrep.r                                                     WARSHAW_0000030
      P507             10/5/2018   dataassembly_ushouse.R                                                  WARSHAW_0000031
      P508             10/5/2018   remedial_plan_analysis.R                                                WARSHAW_0000032
      P509            11/26/2018   PrePost2011_Ohio.R                                                      WARSHAW_0000049
      P510            11/26/2018   rebuttal_competitiveness.R                                              WARSHAW_0000050
      P511            11/26/2018   remedial_plan_analysis_imputations.R                                    WARSHAW_0000051
      P512            12/28/2018   analysis_ushouse_2018.R                                            Previously Disclosed (Warshaw)
      P513            12/28/2018   dataassembly_ushouse_2018.R                                        Previously Disclosed (Warshaw)
      P514            12/28/2018   remedial_analysis_2018.R                                           Previously Disclosed (Warshaw)
      P515              8/1/2011   Consulting Agreement between Republican Members of the                 LWVOH_00005475-77
                                   Legislative Task Force and Capital Advantage, LLC
      P516             8/3/2011    Consulting Agreement between Republican Members of the                 LWVOH_00005478-80
                                   Legislative Task Force and Policy Widgets, LLC
      P517            9/11/2011    Email from C. Widener to T. Niehaus and M. Schuler, subject             LWVOH_00018318
                                   Fw: clark county




                                                              33 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                  Bates Range
      P518            9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for      LWVOH_00018298-301
                                   LSC
      P519            9/11/2011    Email from R. DiRossi to T. Niehaus, subject Map 2 of 4             LWVOH_00018313
      P520            9/12/2011    Email from M. Schuler to H. Mann and T. Judy, (no subject)          LWVOH_00018319

      P521            9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                  Niehaus Depo Ex. 24
                                   Committee File
      P522            10/12/2011   Statement from Ohio Secretary of State Jon Husted                   Niehaus Depo Ex. 26
      P523            12/14/2011   Transcript, Ohio State Senate Session                               Niehaus Depo Ex. 34
      P524             10/5/2018   Report of David Niven, Ph.D., "Dividing Neighbors and                Niven Depo Ex. 1
                                   Diminishing Voices: An Analysis of Ohio's Congressional
                                   Districts"
      P525             Oct. 2018   David Niven Curriculum Vitae                                         Niven Depo Ex. 2
      P526            11/26/2018   Report of David Niven, Ph.D., "Response to Dr. Thornton and          Niven Depo Ex. 3
                                   Dr. Brunell"
      P527            9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                   Obhof Depo Ex. 4
                                   Committee File
      P528             9/21/2011   Transcript, Ohio State Senate Session                                Obhof Depo Ex. 5
      P529            10/19/2011   Email from M. Rowe to A. Hoyt, R. Routt, et al., subject DRAFT       SMC-AH-000122
                                   COPY: Letter to Niehaus and Batchelder
      P530            11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:         SMC-AH-000267-303
                                   Proposed Batchelder Maps and info, attaching maps
      P531            11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000241-66
                                   Proposed Batchelder Maps and info, attaching maps
      P532            11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000220-40
                                   Proposed Batchelder Maps and info, attaching maps
      P533            12/15/2011   Email from R. Routt to E.Stockhausen, subject RE: 11th               SMC-RR-016633
                                   Congressional District
      P534            11/3/2011    Email from S. Cherry to R. Routt, subject Re: Redistricting Plan     SMC-RR-029488
                                   for LSC drafting
      P535            10/28/2011   Email from R. Routt to E. Kearney, C. Tavares, et al., subject       SMC-RR-016980
                                   Proposed Republican draft concept map


                                                              34 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                Description                                       Bates Range
      P536            12/22/2011   Email from R. Routt to G. Boas and A. Hoyt, subject HB                     SMC-AH-00368
                                   369/HB319 Statistical comparison
      P537            7/15/2018    Email from B. Hansen to C. Sulecki, subject Fwd: did you                 HANSEN_000130-31
                                   attend
      P538            5/12/2011    Discussion Points for Mark Braden Meetings                               LWVOH_00008711
      P539                         Meeting Notice: "FW: Weekly Redistricting Meeting"                         GOV_000001
      P540             7/7/2011    Redistricting Meetings Agenda                                           LWVOH_00010568-69
      P541             8/1/2011    Consulting Agreement between Republican Members of the                  LWVOH_00005475-77
                                   Legislative Task Force and Capital Advantage, LLC
      P542             8/3/2011    Consulting Agreement between Republican Members of the                  LWVOH_00005478-80
                                   Legislative Task Force and Policy Widgets, LLC
      P543            8/16/2011    Email from Ray DiRossi to Matt Schuler, subject Tuesday at               LWVOH_00018258
                                   redistricting office
      P544                         Maptitude screenshot, HB 319 As Enacted - Congressional             BLESSING0012635 [HB 319 As
                                   Districts.map - 2010 Final Census Blocks (Ohio)                    Enacted -Congressional Districts]

      P545                         Maptitude screenshot, HB 319 As Enacted - Congressional             BLESSING0012635 [HB 319 As
                                   Districts.map - 2010 Final Census Blocks (Ohio) (dataview              Enacted - Congressional
                                   District 15)                                                            Districts]_CD15_001
      P546            9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for          LWVOH_00018298-301
                                   LSC
      P547              2011       Ohio Redistricting Competition Rules and Scoring                          SLAGLE_0022-39
      P548            Feb. 2012    Ohio Redistricting Transparency Report, The Elephant In the               SLAGLE_0058-69
                                   Room (2nd edition)
      P549            11/17/2010   Email from A. Kuhn to S. Stivers forwarding email from D.                 STIVERS_007454
                                   DiSanto, subject Ohio Republican Delegation Meeting --
                                   Thursday, Nov. 18
      P550             1/8/2011    Email from K. Stivers to S. Stivers forwarding email exchange             STIVERS_004894
                                   with J. Husted, subject line Congratulations
      P551            3/22/2011    Email from M.B. Carozza to S. Stivers and A. Kuhn, subject                STIVERS_004042
                                   Checking In




                                                              35 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                 Description                                Bates Range
      P552             6/1/2011    Email from C. Whetstone to S. Stivers, M.B. Carozza and A.          STIVERS_002589
                                   Kuhn, subject line redistricting
      P553            8/15/2011    Email from L. Crotty to S. Stivers, M.B. Carozza, and A. Kuhn,     STIVERS_000003-4
                                   subject For Approval: Fin Com Agenda, attaching Stivers
                                   August 16, 2011 Finance Committee Meeting Agenda

      P554            9/10/2011    Email exchange between S. Stivers, M.B. Carozza and A. Kuhn,       STIVERS_000766-67
                                   subject line Checking In
      P555            12/7/2011    Email from L. Crotty to S. Stivers, subject Calls Today and        STIVERS_000330-31
                                   Ingram Tracker, attaching Ingram 2012 Tracker spreadsheet

      P556             3/2/2012    Email exchange between S. Stivers, C, Whetstone and A. Kuhn        STIVERS_007519-20
                                   forwarding email from A. Blake, subject line Redistricting

      P557            9/11/2011    Email exchange between M.B. Carozza, S. Stivers and A. Kuhn,       STIVERS_004406-07
                                   subject line Checking In
      P558            9/15/2011    Transcript, Ohio House Session                                      Szollosi Depo Ex. 3
      P559                         Compromise Proposal to Draw Fair Congressional Districts           SMC-KM-000363-72

      P560            11/2/2011    Email from K. McCarthy to C. Glassburn and A. Budish, subject SMC-KM-000263, SMC-KM-000409-
                                   Re: counter - Draft Presentation, attaching presentation                   13
                                   "Redistricting Discussions Nov. 2, 2011"
      P561            11/23/2011   Email from K. McCarthy to A. Budish, (no subject), attaching  SMC-KM-000184, SMC-KM-000167-
                                   spreadsheet LWV and GOP Index Composite Scores                             68

      P562                         Presentation, "Summary of Compromise Efforts to Resolve            SMC-KM-000155-65
                                   Redistricting Impasse, Avoid Two Different Primary Elections
                                   and Save Taxpayers $15 million"
      P563            11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release     SMC-KM-000138-40

      P564            11/3/2011    Transcript of Video Recorded Session, Ohio House of                Szollosi Depo Ex. 13
                                   Representatives


                                                              36 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                               Description                                        Bates Range
      P565            11/4/2011    Email from A. Budish to K. McCarthy, subject Fw: Frustration             Szollosi Depo Ex. 14

      P566            11/15/2011   Email from D. Ramos to A. Budish, M. Szollosi, et al., subject     SMC-KM-000296, SMC-KM-000100
                                   Concerns about Redistricting
      P567            11/30/2011   Email from K. McCarthy to T. Heard, et al., subject Talking             SMC-KM-000061-63
                                   Points fro ^_Redistricting^_ Impasse
      P568            11/30/2011   Email from K. McCarthy to M. Szollos, subject Talking Points            SMC-KM-000270-72
                                   for Blade
      P569            12/4/2011    The Blade Editorial, "Crossing the lines"                               Szollos Depo Ex. 21
      P570            12/18/2018   R-code                                                                  Trende Depo Ex. 13
      P571             10/5/2018   Warshaw Report ("An Evaluation of the Partisan Bias in Ohio’s           Warshaw Depo Ex. 1
                                   2011 Congressional Districting Plan and its Effects on
                                   Representation in Congress")
      P572            11/26/2018   Warshaw Rebuttal Report ("An Evaluation of the Partisan Bias            Warshaw Depo Ex. 6
                                   in Ohio’s 2011 Congressional Plan and its Effects on
                                   Representation: Rebuttal Report")
      P573               2018      APRI Columbus Membership List                                             OAPRI_0000013
      P574            10/18/2014   APRI Dayton Membership List                                              OAPRI_0000018-20
      P575                         APRI Youngstown Membership List                                           OAPRI_0000022
      P576               2018      APRI Cleveland Membership List                                           OAPRI_0000016-17
      P577            2/21/2018    APRI Akron/Canton Membership List                                        OAPRI_0000014-15
      P578               2018      APRI Toledo Membership List                                               OAPRI_0000012
      P579             1/6/2011    Email from A. Washington to all APRI chapters, subject 2010              OAPRI_0000067-68
                                   labor/minority debriefing
      P580             9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann and T. Whatman,            LWVOH_00018302-08
                                   subject New Idea Redraft
      P581            9/11/2011    Email from R. DiRossi to T. Whatman, subject Widener                    LWVOH_00018311-12
                                   proposal update
      P582            9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers Maps                LWVOH_00018320

      P583            9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for           LWVOH_00018298-01
                                   LSC


                                                              37 of 38
                                   Ohio A. Philip Randolph Institute, et al. v. Householder, et al.
                                         S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.      Date                                 Description                                     Bates Range
      P584            9/11/2011    Email from T. Niehaus to T. Whatman, subject Redistricting              LWVOH_00018297
                                   "tweaks"
      P585            9/11/2011    Email from Chris Widener to President Niehaus and others re             LWVOH_00018318
                                   Clark County
      P586                         Chart, Election Results (Breakdown in the districts between                NRCC000018
                                   Turner and Austria)
      P587            9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                   possible Stivers addition
      P588            3/31/2011    Chart, Ohio Changes                                                        NRCC000012
      P589                         District 16 maps                                                           NRCC000017
      P590                         Chart, Ohio Changes                                                        NRCC000013
      P591                         Colored Map with sixteen districts and counties                            NRCC000015
      P592            10/27/2011   Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                   Final Census Blocks (Ohio)                                                New Map]_001
      P593                         Turner-Austria Option Talking Points                                    LWVOH_00008616
      P594                         Talking Points for Speaker Boehner                                         NRCC000016
      P595                         Spreadsheet with tables and column Turner/Austria                        LWVOH_0018333
      P596            10/19/2011   Chart, HB319                                                               NRCC000014
      P597             11/2/2011   Table HB 319 Unified Indexes/Proposal Unified Indexes                    DIROSSI_0000142
      P598            12/28/2018   Cooper Third Supplemental Declaration                              Previously Disclosed (Cooper)




                                                              38 of 38
